724 S.E.2d 908 (2012)
STATE
v.
George W. BALDWIN.
No. 47P02-14.
Supreme Court of North Carolina.
April 12, 2012.
George W. Baldwin, Laurinburg, for Baldwin, George W.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
Robert F. Johnson, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 12th of March 2012 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 12th of April 2012."